ORDER
HENDERSON, District Judge.
This matter is before the Court on the petition for naturalization of Gerald Peter Morey. The naturalization examiner conducted a preliminary investigation pursuant to section 335 of the Immigration and Nationality Act, 8 U.S.C. § 1446, and recommended that naturalization be denied on the ground that Mr. Morey could not take the prescribed oath of allegiance without any mental reservation, as required by section 337(a) of the Act, 8 U.S.C. § 1448(a). I agree with the examiner’s recommendation and adopt it, together with his findings of fact and conclusions of law, by specific reference thereto. For the reasons set forth in the naturalization examiner's findings of fact, conclusions of law and recommendation, the petition is denied.
IT IS SO ORDERED.